DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Heide is considered to be the closest prior art.  Heide discloses methods for marking smoking articles with a radiation (Abstract).  The markings are applied to cigarette paper (¶10).  The marks are applied with a laser emitting radiation (¶13, ¶16).  Heide does not disclose treating the surface of the wrapping paper with laser radiation with an energy density y in J*m-2, for which y=k*x holds, wherein x is the enthalpy of combustion per volume of the wrapping paper in J*m-2 * µm-1, wherein k is at least -8 µm and at most -1 µm.  There is nothing in Heide that teaches controlling or setting limits to the enthalpy of combustion to control the radiation energy during the process of applying markings to cigarette paper.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ConclusionAny inquiry concerning this communication or earlier communications from the examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747            

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747